Citation Nr: 1711287	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  08-33 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to October 1971, to include service in the Republic of Vietnam.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).

In a July 2012 decision, the Board recharacterized the Veteran's claim from entitlement to service connection for PTSD to separate claims of entitlement to service connection for PTSD and for psychiatric disabilities other than PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this decision, the Board denied service connection for PTSD and remanded the claim of entitlement to service connection for a psychiatric disability other than PTSD for further development and adjudication.   

The claim of entitlement to service connection for a psychiatric disability other than PTSD was remanded again in October 2014 and February 2016.    

In January 2017, the Veteran, through his representative, filed an appellate brief making legal arguments on the merits of his claim on appeal.  The representative requested that the Veteran be afforded a new psychiatric evaluation that specifically determines whether the Veteran suffers from any psychiatric disorder since "his previous examinations have predominantly focused on post-traumatic stress disorder (PTSD)."

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that he incurred an acquired psychiatric disability other than PTSD, to include depressive disorder during active service.  Having reviewed the record evidence, and although any additional delay caused by this remand is regrettable, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran underwent VA examinations in both February 2008 and February 2010.  Both examiners opined that the Veteran did not have PTSD, but both affirmatively diagnosed the Veteran with depressive disorder, not otherwise specified (NOS).  The February 2008 VA examiner concluded that the Veteran's depressive disorder, NOS, was not secondary to his military experiences.  The February 2010 VA examiner also noted that the Veteran's depressive disorder, NOS, was unrelated to his military service.

In February 2016, the Board determined that the February 2008 and February 2010 opinions were inadequate because they did not provide rationales for their medical opinions.  The Board specifically directed that the examiner who performed the February 2010 examination submit an addendum in support of her previous medical opinion which provides "a supporting rationale for the opinion set forth in the February 2010 VA examination."

In April 2016, the examiner who performed the February 2010 VA examination provided an addendum to the examination report.  In the addendum, the examiner reported that the Veteran did not have PTSD and rationalized this finding by stating that he "did not meet full criteria for a diagnosis of PTSD and did not present with full constellation of symptoms for a diagnosis of PTSD."  The examiner also again reported that the Veteran suffered from a depressive disorder, NOS.  The rationale provided for this diagnosis was as follows: the Veteran said that he was "really moody, hard to live with;" endorsed feeling depressed; rated his subjective rating of depression as a 9.5/10; reported a significant level of depression for approximately 4 years; endorsed some sleep discontinuity; and reported "decreased energy, frequent periods of tearfulness, and irritability."  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The opinion does not specifically indicate that the Veteran's depressive disorder is not related to his military service.  Thus, the Board finds that an addendum is necessary.   

The Board has also carefully reviewed the appellate brief filed by the Veteran and his representative.  While the Board finds that a second addendum is necessary, the Board does not find that another medical examination is necessary.  The examiners did not limit the psychiatric evaluation exclusively to PTSD, as the Veteran and his representative assert in the appellate brief, particularly since there was an affirmative finding of a depressive disorder by both VA examiners.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a second addendum opinion to the February 2010 examination and initial April 2016 addendum opinion.  The examiner should receive a copy of the entire claims file, including this Remand.  

In light of the diagnosis of depressive disorder, NOS and noted findings please also specifically indicate whether it is at least as likely as not (a 50 percent probability or greater) that such disorder is etiologically due to the Veteran's military service.  

2.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case that contains notice of all relevant actions taken.  An appropriate period of time should be allowed for response by the Veteran and his service representative. Thereafter, the case should be returned to the Board for further appellate consideration, if necessary.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


